OVERTON, Justice.
This is a petition to review Williams v. State, 462 So.2d 23 (Fla. 4th DCA 1984), remanding respondent’s case for resentenc-ing because of the trial court’s use of prior convictions as the reason for departure from the sentencing guidelines and certifying the following question as a matter of great public importance:
If the scoresheets make provision for prior convictions, can those convictions also constitute clear and convincing reasons for aggravated punishment outside the guidelines?
Id. at 24. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We answered the question in Hendrix v. State, 475 So.2d 1218, (Fla.1985), in which we held that, since prior convictions are already factored in as a part of the presumptive guidelines sentence, they may not be used as a clear and convincing reason for departure. See also Deer v. State, 476 So.2d 163 (Fla.1985); Gregory v. State, 475 So.2d 1221 (Fla.1985).
Accordingly, we approve the decision of the district court.
It is so ordered.
BOYD, C.J., and ADKINS, McDONALD, EHRLICH and SHAW, JJ., concur.